Dismiss and Opinion Filed April 14, 2014




                                            S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-00313-CV

                         DR. JANINE CHARBONEAU, D.V.M., Appellant

                                                   V.

 DONALD PAUL ZRINY, LOURDES HILL ZRINY, COLLIN COUNTY ANIMAL SERVICES,
DANNY DAVIS, MISTY BROWN, COLLIN COUNTY SHERIFF DEPARTMENT, TERRY BOX,
    THE CITY OF LUCAS, CHRIS WARE, RUSSELL DRIVER, JAMES KIRK, NATHAN
  HOLDER, JIM KAYA, CHERYL REEVES, SCOTT GRAHAM, RON HOSS, SISTER HOSS,
PAMELA PAXMAN, CRAIG PAXMAN, THE CHURCH OF JESUS CHRIST OF LATTER DAY
 SAINTS, AFFORDABLE DUMPSTER SERVICE, PATSY JEAN WYATT, DR. ERIN FOSTER
SHULTS, D.V.M., MAZIE’S MISSION, BRUCE FOSTER, DEB BLAKENEY, LISA BLOOMER,
   MARCUS BROUSSARD, TEXAS SPORTING BREED RESCUE, INC., SHEREE’S DOG
       RESCUE, LINDA VAN ASVELD, AND JOHN AND JANE DOE 1-50, Appellees

                          On Appeal from the 417th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 417-04035-2013

                                 MEMORANDUM OPINION
                              Before Justices Moseley, Francis, and Lang
                                      Opinion by Justice Francis
       This is an appeal from the trial court’s interlocutory “order regarding service on defendants.” By

order entered March 24, 2014, we questioned our jurisdiction over this appeal and directed appellant to

file a letter brief addressing our concern. Appellant responded by moving to dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).
      We grant the motion and dismiss the appeal. See id.




                                                            /Molly Francis/
140313F.P05                                                 MOLLY FRANCIS
                                                            JUSTICE




                                            –2–
                                          S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         JUDGMENT

DR. JANINE CHARBONEAU, D.V.M.,                       On Appeal from the 417th Judicial District
Appellant                                            Court, Collin County, Texas
No. 05-14-00313-CV V.                                Trial Court Cause No. 417-04035-2013.
                                                     Opinion delivered by Justice Francis. Justices
DONALD PAUL ZRINY, LOURDES HILL                      Moseley and Lang participating.
ZRINY, COLLIN COUNTY ANIMAL
SERVICES, DANNY DAVIS, MISTY
BROWN, COLLIN COUNTY SHERIFF
DEPARTMENT, TERRY BOX, THE CITY OF
LUCAS, CHRIS WARE, RUSSELL DRIVER,
JAMES KIRK, NATHAN HOLDER, JIM
KAYA, CHERYL REEVES, SCOTT
GRAHAM, RON HOSS, SISTER HOSS,
PAMELA PAXMAN, CRAIG PAXMAN, THE
CHURCH OF JESUS CHRIST OF LATTER-
DAY SAINTS, AFFORDABLE DUMPSTER
SERVICE, PASTY JEAN WYATT, DR. ERIN
FOSTER SHULTS, D.V.M., MAZIE’S
MISSION, BRUCE FOSTER, DEB
BLAKENEY, LISA BLOOMER, MARCUS
BROUSSARD, TEXAS SPORTING BREED
RESCUE, INC., SHEREE’S DOG RESCUE,
LINDA VAN ASVELD, AND JOHN AND
JANE DOE 1-50, Appellees

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.
     We ORDER that appellees recover their costs, if any, of this appeal from appellant.




                                           –3–
Judgment entered April 14, 2014


                                        /Molly Francis/
                                        MOLLY FRANCIS
                                        JUSTICE




                                  –4–